Citation Nr: 0533939	
Decision Date: 12/16/05    Archive Date: 12/30/05

DOCKET NO.  03-26 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to receive additional disability pension benefits 
for a dependent spouse.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

M. L. Wright, Counsel



INTRODUCTION

The veteran had active service from June to December 1974.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  
In this decision, the RO granted entitlement to a nonservice-
connected disability pension.  However, the RO denied 
entitlement to additional disability pension benefits for a 
dependent spouse.  The veteran appealed the latter 
determination.


FINDINGS OF FACT

The veteran has not provided the required information or 
documentation to establish the existence of a valid marriage 
under VA law and regulation.  


CONCLUSION OF LAW

The criteria for entitlement to additional disability pension 
benefits for a dependent spouse have not been met.  
38 U.S.C.A. § 5124 (West 2002); 38 C.F.R. §§ 3.1(j), 3.204, 
3.205 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) introduced several 
fundamental changes into the VA adjudication process.  It 
eliminated the requirement under the old 38 U.S.C.A. § 
5107(a) (West 1991) that a claimant must present a well-
grounded claim before the duty to assist is invoked.

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.

VA satisfied this duty by means of a letter to the appellant 
issued in October 2003.  By means of this letter, the 
appellant was told of the requirements to establish 
entitlement to additional disability pension benefits for a 
dependent spouse.  He was advised of his and VA's respective 
duties and asked to submit information and/or evidence 
pertaining to the claim to VA.  A Statement of the Case (SOC) 
issued in May 2003 and Supplemental Statements of the Case 
(SSOC) issued in December 2003 and July 2004, informed him of 
the applicable law and regulations, the evidence reviewed in 
connection with his claim by VA, and the reasons and bases 
for VA's decision.  The VCAA notification letters were issued 
after the initial adverse determination.  However, this 
deficiency was corrected as the Agency of Original 
Jurisdiction (AOJ) had the opportunity to readjudicate this 
claim after the issuance of the VCAA letter.  See Pelegrini 
v. Principi, 18 Vet. App. 112, 120 (2004).

The U. S. Court of Appeals for Veterans Claims (Court) held 
in Mayfield v. Nicholson, 19 Vet. App. 103 (2005), that all 
sections of VA's notice letter should be construed in 
connection with each other to determine whether the document, 
read as a whole, addresses all aspects of the requisite 
notice under the provisions of the VCAA and the notice letter 
must be read in the context of prior relatively 
contemporaneous communications to the appellant from the AOJ.  
In addition, a complying notice need not necessarily use the 
exact language of the controlling statute or regulation 
specifying VA's notice obligations, so long as that notice 
properly conveys to a claimant the essence of the regulation.  
Based on a review of the notification provided the appellant 
in this case and the above analysis, the Board finds that VA 
notification was in substantial compliance with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) as these documents, read as a whole, fulfilled 
the essential purposes of the VCAA. 

VA must make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  The 
veteran has not identified any evidence that would be 
pertinent to this claim that is obtainable by VA.  Other than 
the statements of himself and his alleged spouse, he has not 
submitted any evidence or documentation in support of his 
claim.  In his substantive appeal (VA Form 9) received in 
September 2003, he declined the opportunity to appear at a 
hearing before VA.  Thus, further development for pertinent 
evidence is unwarranted.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  As the current 
claim does not touch on a medical matter or require a 
competent medical opinion, there is no need for development 
of any type of medical evidence.

To the extent that VA in anyway has failed to fulfill any 
duty to notify and assist the appellant, the Board finds that 
error to be harmless.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2001) (The "harmless error doctrine" is 
applicable when evaluating VA's compliance with the VCAA).  
Of course, an error is not harmless when it "reasonably 
affected the outcome of the case."  ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); see also Mayfield, 
supra.  As all evidence obtainable by VA has been associated 
with the claims file, the Board finds that the duty to assist 
has been fulfilled and any error in the duty to notify would 
in no way change the outcome of the below decision.  The 
notification provided to the appellant in the letter, SOC, 
and SSOCs discussed above provided sufficient information for 
a reasonable person to understand what information and 
evidence was needed to substantiate the claim on appeal.  In 
this regard, while perfection is an aspiration, the failure 
to achieve it in the administrative process, as elsewhere in 
life, does not, absent injury, require a repeat performance.  
Miles v. M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).  

Based on the above analysis, the Board determines that no 
reasonable possibility exists that further assistance would 
aid in the substantiation of the appellant's claim.  
38 U.S.C.A. 5103A.  In addition, as the appellant has been 
provided with the opportunity to present evidence and 
arguments on his behalf and availed himself of those 
opportunities, appellate review is appropriate at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).


Analysis

The veteran was awarded entitlement to a VA nonservice-
connected disability pension by a rating decision issued in 
March 2003.  This award was made effective from December 10, 
2002.  However, the RO denied entitlement to additional 
disability pension benefits for a dependent spouse.

The veteran claims that he is currently married.  He has 
failed to provide documentary evidence to corroborate this 
current marriage.  The veteran has provided the following 
information regarding his marriages.

VA Form 21-526 (Application for Compensation or Pension) 
received in February 1981 noted that he and his current 
spouse had only been married once to each other.  He provided 
the following information:

Spouse
Date 
Married
Place 
Married
Date 
Marriage 
Ended
Outcome
[redacted]
10/[redacted]/1970
Fredericksb
urg, Texas
-
-

VA Form 21-526 received in February 1999 indicated that he 
had been married three times and his current spouse had been 
married twice.  He provided the following information:

Spouse
Date 
Married
Place 
Married
Date 
Marriage 
Ended
Outcome
Place 
Terminat
e
[redacted]
K
10/1970
Frederick
-burg, 
Texas
1981
Divorce
Frederic
k-burg, 
Texas
[redacted]
11/[redacted]/19
88
Austin, 
Texas
-
-
-

VA Form 21-527 (Income Statement) received in December 2002 
indicated that the veteran had been married 4 times and his 
current spouse had been married 5 times.  When questioned on 
the details of these marriages, the veteran responded with 
"N/A."

VA Form 21-686c (Statement of Dependents) received in January 
2003 noted the following information:

Spouse
Date 
Married
Place 
Married
Date 
Marriage 
Ended
Outcome
Place 
Terminat
e
[redacted]
10/1970
Frederick
s-burg, 
Texas
1981
Divorce
Frederic
ks-burg 
Texas
[redacted]
1981
Austin, 
Texas
1982
Divorce
Austin, 
Texas
[redacted] 
[redacted]
11/[redacted]/198
8
Austin, 
Texas
11/1993
Divorce
Houston, 
Texas
[redacted] 
[redacted]
2/[redacted]/200
0
Austin, 
Texas
-
-
-



This form reported that his alleged spouse's marriages were:

Spouse
Date 
Married
Place 
Married
Date 
Marriage 
Ended
Outcome
Place 
Terminat
e
[redacted] 
J
9/1965 
or 
9/1966
St. 
Louis, 
Missouri
?
Divorce
Omaha, 
Nebraska
[redacted] 
T
?
Omaha, 
Nebraska
?
Divorce
Omaha, 
Nebraska
[redacted] 
C
?
Omaha, 
Nebraska
?
Divorce
Omaha, 
Nebraska
[redacted]
?
Austin, 
Texas
?
Divorce
Austin, 
Texas
[redacted]
?
Austin, 
Texas
?
Divorce
Austin, 
Texas
Veteran
2/[redacted]/200
0
Austin, 
Texas
-
-
-

VA Form 9 (Substantive Appeal) received in September 2003 
noted the following information regarding the veteran's 
marriages:

Spouse
Date 
Married
Place 
Married
Date 
Marriage 
Ended
Outcome
Place 
Terminat
e
[redacted]
1970
Frederick
s-burg, 
Texas
1981
Divorce
Frederic
ks-burg, 
Texas
[redacted]
1983
Austin, 
Texas
1985
Divorce
Austin, 
Texas
[redacted]
1988
Austin, 
Texas
1991
Divorce
Riverton
, 
Wyoming

The alleged spouse's marriages were reported to be:



Spouse
Date 
Married
Place 
Married
Date 
Marriage 
Ended
Outcome
Place 
Terminat
e
[redacted]
9/1965
St. 
Louis, 
Missouri
1970
Divorce
Omaha, 
Nebraska
[redacted]
1970 or 
1971
Omaha, 
Nebraska
1981
Divorce
Omaha, 
Nebraska
[redacted]
12/[redacted]/19
81
Omaha, 
Nebraska
11/[redacted]/198
7
Divorce
Omaha, 
Nebraska
[redacted]
1988
Austin, 
Texas
6/[redacted]/1991
Divorce
Austin, 
Texas
[redacted]
11/1992
Austin, 
Texas
4/[redacted]/1997
Divorce
Austin, 
Texas
Veteran
2/[redacted]/200
0
Austin, 
Texas
-
-
-

In a statement of November 2003, the alleged spouse indicated 
that she had additional information regarding her former 
marriages, which were reported to be:

Spouse
Date 
Married
Place 
Married
Date 
Marriage 
Ended
Outcome
Place 
Terminat
e
[redacted]
9/[redacted]/196
5
East St. 
Louis, 
Illinois
10/[redacted]/196
9
Divorce
Omaha, 
Nebraska
[redacted]
5/[redacted]/197
0
Omaha, 
Nebraska
4/[redacted]/1975
Divorce
Omaha, 
Nebraska
[redacted]
1/[redacted]/197
6
Colorado 
Springs, 
Colorado
6/[redacted]/1977
Divorce
Colorado 
Springs, 
Colorado

The alleged spouse claimed that all previously reported 
marriages were correct.

The veteran and his reported spouse have argued that they are 
unable to accurately report their prior marriages do to poor 
memory and because of traumatic events during these marriages 
that they do not want to recall.

VA defines a "marriage" as a marriage valid under the law 
of the place where the parties resided at the time of 
marriage, or the laws of the place where the parties resided 
when the right to benefits accrued.  38 C.F.R. § 3.1(j).

VA will accept, for the purpose of determining entitlement to 
benefits under laws administered by VA, the statement of a 
claimant as proof of marriage, dissolution of a marriage, 
birth of a child, or death of a dependent, provided that the 
statement contains: the date (month and year) and place of 
the event; the full name and relationship of the other person 
to the claimant; and, where the claimant's dependent child 
does not reside with the claimant, the name and address of 
the person who has custody of the child.  In addition, a 
claimant must provide the social security number of any 
dependent on whose behalf he or she is seeking benefits.  
38 U.S.C.A. § 5124(a), (b); 38 C.F.R. § 3.204(a)(1).  VA 
shall require corroborating evidence to verify a marriage 
where: the claimant does not reside within a state; the 
claimant's statement on its face raises a question of its 
validity; the claimant's statement conflicts with other 
evidence of record; or, there is a reasonable indication, in 
the claimant's statement or otherwise, of fraud or 
misrepresentation of the relationship in question.  
38 U.S.C.A. § 5124(c); 38 C.F.R. § 3.204(a)(2).  Failure to 
furnish the higher class of evidence, however, does not 
preclude the acceptance of a lower class if the evidence 
furnished is sufficient to prove the point involved.  
38 C.F.R. § 3.204(b).

Marriage is established by one of the following types of 
evidence (in the order of preference): 

(1)	Copy or abstract of the public record of marriage, 
or a copy of the church record of marriage, containing 
sufficient data to identify the parties, the date and 
place of marriage, and the number of prior marriages if 
shown on the official record; 
(2)	Official report from service department as to 
marriage which occurred while the veteran was in 
service; 
(3)	The affidavit of the clergyman or magistrate who 
officiated; 
(4)	The original certificate of marriage, if the VA is 
satisfied that it is genuine and free from alteration; 
(5)	The affidavits or certified statements of two or 
more eyewitnesses to the ceremony; 
(6)	In jurisdictions where marriages other than by 
ceremony are recognized the affidavits or certified 
statements of one or both of the parties to the 
marriage, if living, setting forth all of the facts and 
circumstances concerning the alleged marriage, such as 
the agreement between the parties at the beginning of 
their cohabitation, the period of cohabitation, places 
and dates of residences, and whether children were born 
as the result of the relationship.  This evidence 
should be supplemented by affidavits or certified 
statements from two or more persons who know as the 
result of personal observation the reputed relationship 
which existed between the parties to the alleged 
marriage including the periods of cohabitation, places 
of residences, whether the parties held themselves out 
as married, and whether they were generally accepted as 
such in the communities in which they lived; or, 
(7)	Any other secondary evidence which reasonably 
supports a belief by the adjudicating activity that a 
valid marriage actually occurred. 

38 C.F.R. § 3.205(a).

In the absence of conflicting information, proof of marriage 
which meets the requirements of 38 C.F.R. § 3.205(a) together 
with the claimant's certified statement concerning the date, 
place and circumstances of dissolution of any prior marriage 
may be accepted as establishing a valid marriage, provided 
that such facts, if they were to be corroborated by record 
evidence, would warrant acceptance of the marriage as valid.  
Where necessary to a determination because of conflicting 
information or protest by a party having an interest therein, 
proof of termination of a prior marriage will be shown by 
proof of death, or a certified copy or a certified abstract 
of final decree of divorce or annulment specifically reciting 
the effects of the decree.  38 C.F.R. § 3.206(b).

The validity of a divorce decree regular on its face, will be 
questioned by VA only when such validity is put in issue by a 
party thereto or a person whose interest in a claim for VA 
benefits would be affected thereby.  In cases where 
recognition of the decree is thus brought into question, 
where the issue is the validity of marriage to a veteran 
following a divorce, the matter of recognition of the divorce 
by VA (including any question of bona fide domicile) will be 
determined according to the laws of the jurisdictions 
specified in § 3.1(j).  38 C.F.R. § 3.206(b).

In the current case, the veteran has not presented any 
documentation to corroborate his current marriage, other than 
the statements of himself and his alleged spouse.  However, 
the information provided by the veteran and his reported 
spouse has been inconsistent over the years, to include 
inconsistent names, dates of marriage, and places of marriage 
and termination.  Based on these inconsistencies, the Board 
finds that the information presented by the veteran and his 
alleged spouse questions the validity of their current 
marriage and may misrepresent their current relationship.  
See Washington v. Nicholson, slip op. 03-1828 (U.S. Vet. App. 
Nov. 2, 2005) (The Board is required to assess the 
credibility of lay evidence.)  

The veteran has repeatedly been informed of the simple 
documentation needed to clarify that his current marriage is 
valid, and has failed to provide this documentation.  See 
38 U.S.C.A. § 5103A(a)(2), 5103A(b); 38 C.F.R. 
§ 3.159(c)(1)(i), (c)(2)(i), (d) (The claimant must cooperate 
fully with VA's reasonable efforts to obtain relevant 
records...); see also Wamhoff v. Brown, 8 Vet. App. 517, 522 
(1996), Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (The 
duty to assist is not always a one-way street.  If a veteran 
wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining putative evidence.)  While it is 
understandable that memories of past relationships could 
cause emotional turmoil, there should be little emotional 
investment in simply providing documentation (such as a 
marriage certificate, marriage license, lay statements from 
friends or family, etc.) establishing a current marriage.  
Neither should a poor memory prevent obtaining and submitting 
such evidence.  Under the circumstances, the Board finds that 
the veteran has not presented the required proof of a current 
valid marriage under the provisions of 38 U.S.C.A. § 5124 and 
38 C.F.R. §§ 3.204, 3.205, and, therefore, entitlement to 
additional disability pension benefits for a dependent spouse 
must be denied.


ORDER

Entitlement to additional disability pension benefits for a 
dependent spouse is denied.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


